Citation Nr: 0700170	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  06-17 499	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant and her daughter 

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1947 to July 1970.  
He died in August 2004.  The appellant is claiming benefits 
as the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to 38 U.S.C.A § 7107, the Board granted a motion to 
advance the veteran's case on the Board's docket. 


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
August 2004, at the age of 77, as a result of a myocardial 
infarction.  There were no other significant conditions 
contributing to death.  

2.  At the time of the veteran's death, service connection 
was in effect for right shoulder arthroplasty, rated as 60 
percent disabling; and allergic rhinitis, rated as 
noncompensably disabling.  The combined rating was 60 percent 
disabling.  A total disability rating was in effect from July 
31, 2002.

3.  A chronic heart disorder was not shown during active 
service, on the service retirement examination, or during the 
initial post-service year.

4.  There is no competent evidence that establishes a medical 
nexus between the cause of the veteran's death and service, 
or shows that the veteran's service-connected disabilities 
substantially or materially contributed to the cause of his 
death.

CONCLUSION OF LAW


A service-connected disability did not cause or contribute 
substantially or materially to cause the decedent's death, 
nor may incurrence in service be presumed for any disease 
which caused or contributed to cause death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March 2005, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her 
claim, and its duty to assist her in substantiating her claim 
under the VCAA.  The letter informed the appellant that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
She was advised that it was her responsibility to provide 
medical records showing a relationship between the veteran's 
military service and the cause of his death, or to provide a 
properly executed release so that VA could request such 
records for her.  The appellant was also specifically asked 
to provide "any evidence in your possession that pertains to 
your claim."

The Board finds that the content of the March 2005 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Following the 
VCAA letter, the May 2006 SOC, and August 2006 and September 
2006 (mailed in October 2006) SSOCs, were issued, each of 
which provided the appellant with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim is 
being denied herein, any such issues are moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

III.  Factual Background

Service medical records (SMRs) show that the veteran was 
treated for right shoulder pain and upper respiratory 
infections on various occasions.  At his retirement in 
February 1970, it was noted that he had a Grade II/IV apical 
systolic murmur.  The heart murmur had been detected during 
physical examination in 1964 and evaluated and felt to be 
innocent.  There were no complications or sequelae.  An 
electrocardiographic (ECG) report revealed normal sinus 
rhythm, and evidence of ischemia of undetermined origin.  
However, a consultation report dated in March 1970 noted the 
ECG was, in fact, normal.  The veteran's history of heart 
murmur was noted, with an otherwise negative cardiac history.  
His blood pressure was 120/80.  A chest X-ray was negative, 
and showed the heart was within normal limits with no 
cardiopulmonary disease.  These records are otherwise 
entirely negative for complaints, history, treatment, or 
diagnosis of symptoms suggestive of heart disease.  

During the veteran's lifetime, service connection was in 
effect for right shoulder arthroplasty, rated as 60 percent 
disabling; and allergic rhinitis, rated at zero percent.  The 
combined service-connected rating was 60 percent disabling.  
A total disability rating was in effect from July 2002.  The 
Board observes in passing that service connection for a heart 
murmur was denied by the RO in an unappealed October 1970 
rating decision.  

Post-service treatment records dated from 1970 to 2004 show 
that the veteran maintained fairly regular treatment for 
right shoulder trauma residuals and various other medical 
problems.  These records also show that, over the years, the 
veteran's right shoulder complaints and pain had progressed 
in severity.  

During VA examination in October 1970, the veteran's history 
of a systolic murmur was noted.  The examiner noted the 
veteran had no systems referable to the heart, and no 
manifestations of heart disease.  There was no history of 
rheumatic fever, subcutaneous nodules, or polyarthritis, and 
he had not received any treatment for his heart.  On 
examination, the heart apex was in the fifth intercostal 
space and percussed within the midclavicular line.  Heart 
sounds were good at the apex and base.  A2 was louder than 
P2.  There was a short, blowing, grade II systolic murmur at 
the apex, transmitted only partly toward the axilla.  The 
auditory characteristics were consistent with a functional or 
innocent murmur.  There were no other murmurs elsewhere and 
no thrills.  There were no arrhythmias, rubs, or gallops, and 
there was no evidence of congestive heart failure.  
Peripheral vessels showed normal pulsations and pliability.  
The clinical impression indicated an undiagnosed 
manifestation of systolic murmur at the apex, with no 
clinical organic heart disease found.  On VA examination in 
December 1975, the veteran did not report any pertinent 
cardiovascular complaints.  A chest X-ray showed the heart 
and great vessels were normal.  

Beginning in the mid 1990s, the veteran's medical history was 
significant for cardiac symptomatology, including 
hypertension.  Diagnostic studies of the veteran's heart 
between 1996 and 2000 were abnormal, with findings of marked 
sinus bradycardia and right bundle branch block.  
Specifically, an electrocardiogram (EKG) in February 1996 
showed no acute ST-T wave changes, but an inferior infarct of 
undetermined age could not be ruled out.  In March 1996, the 
examiner noted the February 1996 EKG showed inferior Q's and 
right bundle branch block.  The pertinent clinical impression 
was Q-waves in leads II, III, and arteriovenous fistula 
(AVF), asymptomatic, with risk factors of age.  A treadmill 
exercise tolerance test at that time was negative.  During a 
period of hospitalization for his right shoulder, the 
veteran's history was essentially unremarkable with the 
exception of occasional sinus headache.  An EKG showed sinus 
bradycardia about 57 beats per minute, and a right bundle 
branch block.  

During a period of hospitalization in July 2002 for iron 
deficiency anemia, an ECG found sinus bradycardia with 
nonspecific intraventricular block.  The summary 
characterized the findings as abnormal and noted that, when 
compared to a prior ECG in December 2000, significant changes 
had occurred.  

The terminal hospital records, in 2004, show three admissions 
of the veteran between May and July.  In May 2004, he was 
admitted for problems with hypertension and chronic renal 
failure.  He denied any history of myocardial infraction, 
cerebrovascular accident, or diabetes, but did have a history 
of tobacco use.  Doppler and color flow studies showed mild 
tricuspid regurgitation, moderate aortic insufficiency, and 
severe mitral regurgitation.

In June 2004, the veteran was admitted for chest pain and 
shortness of breath.  It was noted that he had a history of 
hypertension, chronic anemia and findings consistent with an 
inferior wall myocardial infarction.  He also had a history 
of a solitary kidney with mild chronic renal insufficiency.  
An echocardiogram showed normal left ventricular systolic 
ejection fraction; isolated wall motion abnormality and 
moderate to moderately severe mitral regurgitation.  

In July 2004, the veteran was transferred from his nursing 
facility after being found short of breath and hypotensive.  
His medical history was significant for coronary artery 
disease, chronic renal insufficiency, chronic obstructive 
pulmonary disease, anemia, and gastrointestinal bleed.  His 
EKG on arrival showed complete heart block.  An 
echocardiogram showed enlarged left ventricle with 
significantly reduced ejection fraction of 25-30 percent; 
inferior as well as anteroapical wall motion abnormality; 2-
3+ mitral regurgitation; enlarged left atrium; mild aortic 
regurgitation; and right ventricular enlargement with 
tricuspid regurgitation and pulmonary hypertension estimated 
at 40-45 mm Hg.  There were no interacavitary thrombi or 
vegetation, and no pericardial effusion.  The veteran 
underwent a left subclavian temporary pacemaker placement, 
and a dual-chamber ICD implantation.  

The record reflects that the veteran died on August [redacted], 2004, 
at the age of 77.  The death certificate noted the immediate 
cause of death as myocardial infarction.  An autopsy was not 
performed.  The death certificate lists no additional 
conditions as contributing to or causing death.

In a November 2004 statement, the veteran's private physician 
noted treatment of the veteran for 15 years for chronic 
obstructive pulmonary disease, congestive heart failure, 
hypertension, and acute anemia.  He noted that in 2004 the 
veteran had been hospitalized numerous times for 
gastrointestinal bleeding, acute anemia, an acute myocardial 
infarction, and acute respiratory failure.  The physician 
offered no opinion regarding the relationship between the 
veteran's heart murmur and terminal myocardial infarction.  

In a lengthy 16-page statement from the veteran's daughter, a 
registered nurse, she in essence questioned the quality of 
care VA physicians had provided to the veteran.  She 
indicated that inadequate care of his service-connected right 
shoulder had increased the veteran's pain and stress.  This, 
she averred, ultimately affected his existing medical 
problems, causing them to escalate and essentially causing 
his untimely death.  She also noted the veteran had a history 
of malaria during service which, in her opinion, had resulted 
in long term chronic illnesses.  

A VA medical specialist opinion was obtained in March 2006.  
The cardiologist noted the veteran's history of cardiac 
murmur, found on routine examination in 1964 and described as 
innocent.  The VA cardiologist further referred to the 
February 1970 EKG report which showed evidence of ischemia of 
undetermined origin reflecting "the inferolateral wall 
manifested by q in II, III, AVF, V5-V6" and the post-service 
VA examination in October 1970 which was negative for 
evidence of heart disease.  The physician also referred to 
various diagnostic studies from 2004 which showed mild 
tricuspid regurgitation, moderate aortic insufficiency, and 
severe mitral regurgitation.  

The VA cardiologist concluded that the heart murmur first 
documented in service was possibly a mitral regurgitant 
murmur, which could have progressed over the years and 
contributed to the veteran's terminal heart failure, at which 
time severe mitral regurgitation was found by 
echocardiographic study.  He medical expert could not, 
however, establish a causal link between that condition and 
any documented service-related illness or injury.  The VA 
cardiologist further concluded that the abnormal EKG 
documented in the veteran's medical chart at discharge in 
1970 appeared to be erroneous (or an over-interpretation) and 
was not causally related to the veteran's myocardial 
infarction and death 34 years later.  

The appellant testified, at an RO hearing in June 2006, that 
she believed the veteran's myocardial infraction and 
subsequent death had resulted from his heart murmur 
discovered during service.  The appellant's daughter gave 
additional supportive testimony on behalf of the appellant.  

In August 2006, the VA cardiologist who conducted the March 
2006 examination submitted an addendum to his earlier report.  
He noted that in the interim the appellant had submitted 
additional documentation.  However the medical expert stated 
that his previous conclusion, based upon review of the 
supplemental data, remained unchanged.  

IV.  Analysis

The appellant has contended that the veteran's heart murmur 
in service caused problems to such a degree that it resulted 
in myocardial infarction, which ultimately led to his death.  
While a heart murmur was noted in service, this was not 
considered to be indicative of coronary artery disease or any 
abnormality of the heart sufficient to cause or result in 
identifiable disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a 
finding of an underlying disorder, cannot be service 
connected).  Contemporaneous medical evidence shows no 
diagnosis of a cardiovascular disorder in service.  There is 
also no evidence of cardiovascular disease in the one year 
presumptive period after the veteran left military service.  
In fact, such complaints or findings are not shown on post-
service examinations or elsewhere in the medical record for 
many years after the veteran left service.  Nothing in the 
veteran's clinical records indicates that his heart murmur 
played a role in the inception of the myocardial infarction.  
The appellant has simply made a layperson's contention that 
this is the case, with no medical evidence in support of her 
argument.  

The earliest indication that the veteran had cardiovascular 
disease is in the mid 1990s, many years following service.  
The lack of treatment for heart problems for over 20 years 
after service weighs against a finding that the myocardial 
infarction which caused the veteran's death is related to 
military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The veteran would have been competent to report 
symptoms of heart disease prior to 1996.  Duenas v. Principi, 
18 Vet App 512 (2004).  The record shows, however, that when 
initially treated, he recalled no long term history of 
relevant symptomatology.  

Moreover, a VA physician in 2006 has specifically opined that 
there was no direct causal connection between the heart 
murmur noted in service and the myocardial infarction many 
years later.  That medical opinion fully addressed all 
questions surrounding the etiology of the veteran's death, 
and is the most probative evidence of record, since it was 
drafted by a cardiologist and involved a review of the 
veteran's claims file prior to the reviewer answering all 
pertinent questions.  Thus, there is no basis to conclude 
that the veteran's heart murmur was etiologically related to 
the disease process that caused his death.

In support of the appellant's claim, the Board has the 
statement from the veteran's daughter, a registered nurse.  
The Court of Appeals for Veterans Claims has discussed the 
probative value to be placed on statements prepared by 
nurses, finding generally that a nurse's statement has 
probative value.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); see 
also Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(nurse's statement may constitute competent medical evidence 
where the nurse has specialized knowledge regarding the area 
of medicine, or participated in treatment).  The latter 
holding is consistent with the Court's decision in LeShore v. 
Brown, 8 Vet.App. 406 (1995), in which it was held that a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, or based upon 
undocumented historical reports.  Thus, an opinion may be 
reduced in probative value, even where the statement comes 
from someone with medical training, if the medical issue 
requires special knowledge.  While the Board does not doubt 
the qualifications of the appellant's daughter as a nurse, 
there is no adequate foundation in the current record to 
establish that she has special knowledge in cardiology to 
provide a competent opinion as to whether the veteran's heart 
murmur discovered during service resulted in additional 
disability and subsequent death of the veteran.  With all due 
respect, therefore, her opinion is entitled to little 
probative weight in this case.  

The Board may decide a case based solely upon our own 
unsubstantiated opinion; we must support any medical 
conclusions through citation to independent medical evidence 
in the record, or to citation of learned treatises.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the only 
evidence to refute the 2006 VA medical opinion is the 
appellant's own contentions and those of her daughter, a 
registered nurse.  As noted, the record does not shows that 
they have the requisite knowledge, skill, experience, or 
training to render an opinion in the medical specialty in 
issue here.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, their contentions are insufficient to 
refute the conclusions of the 2006 VA medical opinion.

The question has also arisen as to whether the veteran's 
service-connected disabilities were so debilitating, or 
otherwise of such a complicating nature, that they hastened 
his death.  The clinical record is clear in reflecting that 
the veteran had long been experiencing a variety of problems 
including many years of right shoulder trauma residuals, and 
allergic rhinitis.  While it is true he had significant 
medical disabilities as a result of his service, a medical 
nexus has not been demonstrated between any service-connected 
disability and his ultimate cause of death.  Here, as above, 
the opinions of the appellant and her daughter, although 
worthy of respect, do not outweigh that of the physician who 
rendered the expert opinion in this case.  Given this, 
service connection for the cause of the veteran's death is 
not warranted as due to his service-connected disabilities.  
The veteran was in receipt of a total disability rating from 
July 2002, approximately two years prior to his death, but 
not long enough to warrant benefits under 38 U.S.C.A. § 1318 
(authorizing benefits to a surviving spouse where the veteran 
had been in receipt of compensation for service-connected 
disability continuously rated totally disabling for a period 
of 10 or more years immediately preceding death).

The Board sympathizes with the appellant and her daughter in 
the loss of the veteran.  However, the preponderance of the 
evidence is against the claim, inasmuch as the weight of the 
competent medical evidence on file is against a finding that 
the veteran's heart murmur was a precursor to the much later 
onset of heart disease, or that his service-connected 
disabilities contributed to his death.  Therefore, the 
appellant is not entitled to service connection for the cause 
of his death. 

ORDER

Service connection for cause of the veteran's death is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


